MARTIN, Judge.
 Defendant argues the trial court erred in appointing a receiver to rent the property involved in that said property is *369owned as tenants by the entirety. That portion of the trial court’s order in question reads:
“That the plaintiff is entitled to the appointment of a receiver to collect the rents and profits from the lands owned by the defendant and his wife, as tenants by the entirety, and R. E. Batton is hereby appointed a receiver of this Court to rent and collect the rents and profits from the tobacco allotment on said lands .... ”
“Propérty held by the entirety is not subject to execution to satisfy judgments against one spouse. (Citations.) However, proceeds of entirety property are the property of the husband as against the wife and such proceeds may be applied against debts of the husband alone. Lewis v. Pate, 212 N. C. 253, 193 S.E. 20 (1937).” Hodge v. Hodge, 12 N.C. App. 574, 575-576, 183 S.E. 2d 800 (1971). Justice Sharp, concurring in Gas Co. v. Leggett, 273 N.C. 547, 554, 161 S.E. 2d 23 (1968), points out:
“The judgment creditor, however, is not entitled to have a receiver appointed to take possession of the land itself in order to rent the property and apply the rentals to the payment of the judgment. Grabenhofer v. Garrett, 260 N.C. 118, 131 S.E. 2d 675; 2 Lee, N. C. Family Law § 116 (3d ed. 1963).”
Since the trial court’s order may be interpreted to permit the receiver to rent the property in question, we hereby delete the words “rent and” from that portion of the order set out above and affirm the order as modified.
Modified and affirmed.
Chief Judge Brock and Judge Parker concur.